Per Curiam.

This is an ejectment for á house lot, fronting on Ridge-street, in the city of JYew-York. The title of the plaintiff to the lot in question is admitted, unless1 his title has been devested by virtue of a sale under an ordinance of the corporation, for non-payment of an assessment for filling up Stanton-street.
The assessment was upon three lots “ on the north side of Stanton-street,” as the property of “ Benjamin F. Haskins,” numbers 4, 5, 6, being 25 feet front, and no depth mentioned.
The deed from the corporation specifies about 25 feet, front and rear, and about 100 feet deep.
*497This deed, if it extend more than 75 feet in depth, will include the premises in question, and defeat the plaintiff’s title derived under Isaac Moses.
There was nothing in the assessment, or any other proceedings on the part of the corporation, to apprize the plaintiff that any lots were assessed except those fronting on Stanton-street.
On the part of the plaintiff, it is shown, that in 1784, Evert Bancker, city surveyor, laid out the lots to front on Ridge-street; that the lot in question was conveyed to the lessors of the plaintiff, by the trustees of Isaac Moses, as fronting on Ridge-street, 25 feet, front and rear, and 100 feet deep; and it has been so described in all the conveyances since 1784 j and, as such, it has been several times assessed for ordinary taxes, paid by Moses and others : but the whole square was open, unoccupied ground, without monuments, or enclosures, when assessed and sold.
The principle cannot be tolerated, that the true owner can be devested of his title by such vague and indefinite proceedings, on the part of the corporation. Before they can give an operative conveyance under the statute in such cases, the assessment and notice must be such, as to apprize the owner distinctly of the ground so charged for the improvements. It is remarkable, in this case, that Benjamin -F. Haskins is advertised as owner of the lots fronting on Stanton-street; and he is the purchaser under the corporation. Now, although Haskins, being the owner of the three corner lots, had a right to alter the location and allotment, so as to front on Stanton-street, as it appears he did; yet it seems very clear, that he must have known, that those lots extended only 75 feet in depth; instead of “ about 100 feet,” as expressed in the deed to him from the corporation.
Upon the whole, we think it a very clear case for the plaintiff.
Judgment for the plaintiff.
*498L